DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  the final line of the claim recites a “destination coordination” which appears to be a typographical error which is meant to read “destination coordinate.”  In the interest of compact prosecution the claim will be interpreted as if it recites “destination coordinate.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4, and 6-9 and 11-12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosselet et al1 (“Rosselet”) in view of Farshi et al2 (“Farshi”).
Regarding claim 1, Rosselet teaches a medical image display device comprising (see Rosselet, paragraphs 0019-0023 teaching such a device as in “[c]omputing system 100 may be a desktop computer, a laptop computer, smart phone, personal digital assistant (PDA), video game console, set top console, tablet computer, or any other type of computing device configured to receive input, process data, and display images, and is suitable for practicing one or more embodiments of the present invention”  which is “configured to run an imaging application 105 and a segmentation application 106 that may each reside in memory 104” and “is configured to display on output devices 103 one or more digital images as output from imaging application 105, receive input from an end user via input devices 102, and display output from segmentation application 106, such as one or more image segmentation contours, via output devices 103” such that this is an image display device which as in view of paragraph s 0027-0028 and figure 2 is one which displays a “digital medical image, generated by any technically feasible process, such as x-ray computed tomography (CT), magnetic resonance imaging (MRI), ultrasonography, and the like”):
a device for drawing a trace line by moving a pointer on a medical image (see Rosselet, paragraphs 0028-0035 and figures 2 and 3 teaching use of the device described above in connection with a device for drawing a trace line such that for example an “[i]mage segmentation contour 202 is generated using a manual tracing tool, and therefore is defined when a user moves a cursor 203 along visible edge 201, for example using a computer mouse or other input device 102” or as in figure 3 the “semiautomatic drawing tool 300 may be employed in a fashion similar to that for a manual tracing tool, which typically generates an image segmentation contour based on user input, such as a path followed by a cursor across a digital image” such that movement of such a cursor is moving a pointer on the digital image which is a medical image as explained above);
a determination unit configured to determine (see Rosselet, paragraphs 0019-0025 above where the “processor” of the device may be considered such a determination unit performing the functions below as this would be part of the functions of the “imaging application 105” which “may be any software application configured to display digital images via display device 120, such as an image editing and/or image viewing application” and “[i]n some embodiments, imaging application 105 functions as part of segmentation application 106, and runs whenever segmentation application 106 is run on computing system 100” and furthermore “[s]egmentation application 106 is an image segmentation program configured to perform one or more embodiments as described herein” and “[a]s such, segmentation application 106 employs a semiautomatic drawing tool 300 that generates an image segmentation contour associated with a particular digital image displayed on display device 120, and stores the image segmentation contour as contour data 107 in memory 104”  where “operation of one embodiment of semiautomatic drawing tool 300 is described below in conjunction with FIG. 3”; note that each “unit” performing functions of the “medical image display device” is similarly considered to be referring to a processor which performs such functions on some form of known computing device), based on a current trace line (note that a “trace line” is interpreted as some line or contour which is formed through some process of tracing which is interpreted as formation of line or contour segments my moving or “tracing” from one point to a next point) extending from a start point coordinate to a current head coordinate and a current pointer coordinate after the current head coordinate is set (see Rosselet, paragraphs 0031-0035 and figure 3 teaching a current trace line such as “image segmentation contour 350” which is “based on user input” and “employed in a fashion similar to that for a manual tracing tool, which typically generates an image segmentation contour based on user input, such as a path followed by a cursor across a digital image” where “displayed to the user is an existing portion of image segmentation contour 350 that includes multiple contour points 351 that have been selected previously” and where “[d]irection vector 301 indicates to semiautomatic drawing tool 300 a general direction in which to proceed when adding contour points 351 to image segmentation contour 350” where for example “direction vector 301 is defined by or otherwise based on two of previously selected contour points 351” where as in figure 3 “direction vector 301 originates at an offset point 353 of image segmentation contour 350 and passes through an endpoint 352 of image segmentation contour 350” and “endpoint 352 is the contour point 351 most recently added to segmentation contour 350, and offset point 353 is a point that is offset a predetermined number of points from endpoint 352” making this “offset point 353” a start point coordinate with a current trace line 350 extending from it to endpoint 352 which is a current head coordinate, with a “current pointer coordinate after the head coordinate is set” being “the position of projection point 308 when a user input is received, such as a mouse button click” or “the position of projection point 308 whenever cursor 303 has been displaced a predetermined distance from endpoint 352” and note further paragraphs 0043-0046 teaching the “semiautomatic drawing tool 300 may be configured to select the position of next contour point 354 based on either 1) the location of the steepest luminance gradient of intensity profile 400, as described above, or, if one or more prescribed conditions are not met, 2) the current location of cursor 303” and in the “polygon mode” the “semiautomatic drawing tool 300 generates image segmentation contour 350 when a user selects specific locations proximate a visual structure of interest, for example by clicking a computer mouse button while changing the position of cursor 303” and “may be configured to cause to be displayed a proposed continuation of image segmentation contour 350 between the most recently selected cursor 303 location and the current position of cursor 303” such that the trace line extends from the start point as noted above to a current head coordinate such as “the most recently selected cursor 303 location” and a current pointer after the head coordinate is set in the form of the “current position of cursor 303”), whether a pointer moving operation from the current head coordinate to the current pointer coordinate is a tracing operation (see Rosselet, paragraphs 0031-0035 as explained above where a pointer moving operation from the current head coordinate to the current pointer coordinate is determined to be a tracing operation which results in extending a line through selecting of a subsequent point from a previous point when the “semiautomatic drawing tool 300 determines the position of projection point 308 when a user input is received, such as a mouse button click” or “semiautomatic drawing tool 300 determines the position of projection point 308 whenever cursor 303 has been displaced a predetermined distance from endpoint 352” such that a tracing operation is determined to be performed as this extends the “image segmentation contour 350” and which as in paragraphs 0043-0046 also describes that the “semiautomatic drawing tool 300 may be configured to select the position of next contour point 354 based on either 1) the location of the steepest luminance gradient of intensity profile 400, as described above, or, if one or more prescribed conditions are not met, 2) the current location of cursor 303” and for example a “next contour point 354” which is connected to “image segmentation contour 350” may be selected as the next point on the trace line when “in one embodiment, unless the steepest luminance gradient of intensity profile 400 is greater than or equal to 10% of the current range in pixel luminance of the portion of digital image 200 currently displayed to a user on display device 120, semiautomatic drawing tool 300 selects the current location of cursor 303 as the location of next contour point 354” which extends the trace line and performs a tracing operation as for example as evidenced by “polygon mode” which “may be configured to cause to be displayed a proposed continuation of image segmentation contour 350 between the most recently selected cursor 303 location and the current position of cursor 303” such that “a user can constantly receive visual feedback regarding a proposed continuation until the next cursor position is selected (for example by clicking the computer mouse button)”) or a deletion operation (see Rosselet, paragraph 0044 teaching “semiautomatic drawing tool 300 may be configured to delete one or more of the most recently added contour points 351, for example when the user has erroneously traced a portion of an incorrect visible edge or when semiautomatic drawing tool 300 has selected poorly positioned contour points 351” and it determined that the pointer moving operation from the current head coordinate to the current pointer coordinate is a deletion operation as “semiautomatic drawing tool 300 may be configured to delete contour points 351 when a user moves cursor 303 backward along image segmentation contour 350” meaning that a deletion operation is determined if the current point coordinate is backward along the line toward the previous head coordinate); and
a deletion unit that deletes partially or wholly the current trace line when the deletion operation is determined (see Rosselet, paragraph 0044 as explained above where as “semiautomatic drawing tool 300 may be configured to delete contour points 351 when a user moves cursor 303 backward along image segmentation contour 350” meaning that a deletion operation is determined if the current point coordinate is backward along the line toward the previous head coordinate and the deletion operation partially or wholly deletes the current trace line as it is “configured to delete one or more of the most recently added contour points 351” which removes the trace line partially at each point and wholly if the user deletes each of “contour points 351” making up current trace line “contour 350”) and is configured to set a deletion operation determination condition, based on the current trace line (see Rosselet, paragraph 0044 as explained above where “semiautomatic drawing tool 300 may be configured to delete contour points 351 when a user moves cursor 303 backward along image segmentation contour 350” such that the deletion operation is based on the current trace line as the user moves the cursor backward along the current trace line indicating that it should be deleted) and a pointer movement speed (thus see Rosselet, paragraphs 0044-0045 where here as the user provides input “to delete one or more of the most recently added contour points 351” on the current trace line along the trace line, backward along the line toward a previous head coordinate this is a “continuous” process where the user is moving the pointer by “dragging cursor 303 along visible edge 310” meaning that if the user is “dragging” more slowing along the line then the system would update the deletion of any respective point more slowly and if the user is “dragging” the pointer at a faster movement speed then the system would update the deletion more quickly as the prior end point would be reached sooner or later based on the dragging movement speed of the pointer),
wherein the determination unit is configured to change the deletion operation determination condition based on a pointer stop time (thus to set a deletion operation determination condition is done above such that the above explained user input movements on the screen set the operation to a deletion operation of the line and thus a change in such a deletion operation determination condition would be any change in how the deletion operation functions such that if going from deletion to extension this is a change or going from deletion to stopping of deletion; thus see Rosselet, paragraph 0044 teaching “to delete one or more of the most recently added contour points 351” by a setting of a deletion operation based on the current trace line such as “when a user moves cursor 303 backward along image segmentation contour 350” which sets a deletion operation determination condition of “delete” where “contour points 351 are deleted in this fashion as long as cursor 303 is within a predetermined distance of image segmentation contour 350” where the “cursor 303” is a pointer which thus deletes points until the a pointer stop is detected such that the pointer is stopped outside of a “predetermined distance of image segmentation contour 350” and “after one or more contour points are deleted in this way” and such a condition of moving the pointer backwards within the predetermined distance has stopped, then “semiautomatic drawing tool 300 is configured to reinitialize with manually selected contour points 351”; thus in this manner the determination unit changes the deletion operation condition from actively deleting contour points near the pointer to a condition of not deleting additional points when the pointer has stopped performing the backward action, making the determination change based on a pointer stop condition),and
wherein a characteristic of the trace line is determined based on whether the pointer moving operation is the tracing operation or the deletion operation (note that the claim does not specifically define characteristic to have any particular or special meaning nor does it limit what would ordinary be understood to be any "characteristic" of the trace line to any specific type or category of characteristic and thus a characteristic is interpreted under its ordinary meaning such that for example any feature or quality belonging to such a trace line that serves to identify it in any manner would be a characteristic and could thus correspond, for example, to display characteristics of the trace line (such as how it is rendered for display or how it appears as rendered on a display) or functional characteristics of the trace line—thus for example appearance characteristics of the line could comprise characteristics relating to color, length, width, thickness, brightness, pattern type, etc., where for example any of such features could be used to identify a line (i.e., that trace line is bright, red, 2 pixels thick/wide and is of a certain length as it appears on a display) or the function of the line as causing some segmentation operation or the like such that a characteristic of the line would be that drawing of the trace line causes segmentation to occur whereas deleting of a trace line would undo or remove segmentation being performed; thus see, Rosselt in view of Farshi, wherein appearance characteristics of the line are determined based on whether the pointer moving operation is the tracing operation or the deletion operation as the characteristic of the line when in the tracing operation are determined to be of some color/shade that appears as connected pixels of a certain length based on how long a pointer is functioning as tracing the line along a certain path and where the trace line appears with a certain thickness as well where these characteristics can be seen in figures 3 and 5 where shown in figure 3 for example as in paragraphs 0032 is ”an image segmentation contour 350 between first region 210 and second region 220 of digital image 200” where this “segmentation contour 350” is a trace line created based on being in a pointer moving tracing operation and the trace line has the appearance characteristics observable in these figures where the line appears with some undetermined but present color of some sort (where for example black is considered a color in the current context) and the line appears with the illustrated width, length, and overall shape which are features such that based on being in tracing mode a line with the observed thickness, color and length features as “image segmentation contour” 350 is displayed on the digital image 200 where the line is made up of “contour points 351” which as in paragraph 0018 “define the shape and location of the image segmentation contour, and the semiautomatic drawing tool determines the locations of these contour points” such that again the “shape” of the trace line is a characteristic of the line that is based on the line being in a tracing operation versus being in a deletion mode; 
see also paragraphs 0036-0041 teaching furthermore characteristics of the line are determined by being in tracing operation mode as they utilizing a sampling arc which “facilitates more precise selection of the location of the next contour point 354 to be added to image segmentation contour 350” such that “drawing tool 300 uses sampling arc 302 in conjunction with direction vector 301 to determine the location of the next contour point 354 to be added to image segmentation contour 350” and “selects the location of the next contour point 354 based on the location of the steepest luminance gradient of the intensity profile” and the input point being traced such that the trace line has the characteristic of tracking more closely to segments of a digital image and for example “in this way, the accurate positioning of segmentation contour 350 with respect to visible edge 310 is facilitated, that is, image segmentation contour 350 is adapted to precisely follow visible edge 310, even when a path 309 (shown in FIG. 3) followed by cursor 303 does not accurately follow visible edge 310” meaning that when in tracing operation this characteristic of the trace line is also dependent on it being in trace mode and not in delete mode from going in reverse direction back over the trace line for example;
note also as in paragraphs 0047-0048 describing figure 5 and the contour trace line drawn that the characteristic of the trace line may be that it is a smooth type line as “semiautomatic drawing tool 500 generates smoothed segmentation contour 550 by generating a smooth contour point 551 for each contour point 351 added to image segmentation contour 350” and when in tracing operation  “a contour point 351 is added to image segmentation contour 350” and “semiautomatic drawing tool 500 may calculate a location for a smooth contour point 551 corresponding to each of the N most recently added contour points 351, where N can be a fixed or user-selectable integer value” such that “[i]n this way, smoothed segmentation contour 551 may have a less segmented appearance than image segmentation contour 351, and in some situations may more accurately follow visible edge 310”;
note that the characteristic of the line is changed by deletion mode as well as the line changes characteristics of existing in certain segments and thus changes in length and width as in paragraphs 0044-0045 “semiautomatic drawing tool 300 may be configured to delete contour points 351 when a user moves cursor 303 backward along image segmentation contour 350” meaning that the appearance characteristics such as shape and length and color for the line are all changed when in deletion mode), and 
wherein the determination unit is configured to use a pointer movement speed to initiate a deletion operation; and the pointer movement speed is calculated based on a moving amount which is an amount towards a destination coordinate at that time (see Rosselet, paragraph 0032 teaching that the pointer movement is based on “the position of cursor 303” which “is generally determined based on user input via one of input devices 102 of FIG. 1, such as a computer mouse” or as in paragraph 0022 “input devices 102 may include a joystick, a keyboard, a mouse, a touchpad, an interactive pen display, and/or a pen tablet, among others” meaning that the input and display output are happening at interactive rates such that the user of such a device is considered to be able to move the cursor at various speeds and in various directions such as further described in paragraphs 0044-004 teaching a pointer move speed is calculated such as “when a user moves cursor 303 backward” such that then based on such movement backwards, the “semiautomatic drawing tool 300 may be configured to delete contour points 351” at the speed the user moves the cursor backward (given that the interactive display is responding in real time to update the screen at some movement rate corresponding to the user moving the cursor) and this means that when such non-zero speed is calculated and is determined to be moving backward towards a destination deletion point (which is a destination coordinate at that time), that deletion thus only begins to occur or is initialized based upon this moving “cursor 303 backward” which happens at the non-zero speed being calculated to update the display—in other words, but for calculating that movement has occurred backwards towards the destination point and is thus not moving forward at some speed, nor is stopped, the deletion would not occur and thus the deletion operation is determined to initiate such a deletion based on pointer movement speed in this manner).
Rosselet teaches all that is required as explained above but fails to specifically teach that the deletion operation determination condition is changed based on a pointer stop time.  While Rosselet does teach determining to change a deletion operation determination condition, such as determining to change the deletion operation condition from deleting portions to editing portions, based on tracking input directions of a pointer in relation to a traced line, Rosselet does not specifically mention that the condition change is based on “pointer stop time.” Rather Rosselet teaches based on the pointer stopping some action of moving backwards along a current trace line that the deletion operation would end, as the “contour points 351 are deleted in this fashion as long as cursor 303” has not stopped moving backwards along the line.  Thus Rosselet does determine information related to the pointer when determining whether a deletion operation condition should change, but does not teach that pointer stop “time” is necessarily considered as a condition of when to change the deletion operation determination condition.  Thus Rosselet stands as a base device upon which the claimed invention can be seen as an improvement through a technique which considers a pointer stop time as a condition for changing a deletion operation determination condition such that a time factor can add another layer of control to stand in for additional manual input or other actions.
In the same field of endeavor relating to techniques for drawing graphical objects such as contours/lines in a drawing area using user touch input (see Farshi, paragraphs 0048-0055, teaching “the user moves the finger in one motion to draw a freehand line” which is “anywhere on a drawing area 410, also referred to as a canvas”), and teaches to change an operation determination condition based on a pointer stop time (see Farshi, paragraphs 048-0055 teaching an operation condition such as “drawing mode” which draws a line as seen in the figures after an “interaction zone” is established for “adding or changing of the first graphical object 510” and the “adding or changing of the first graphical object 510 is determined in one example embodiment from receiving a pause signal from the user” from the pointer “pointing device” such that this is a pointer stop time as further described as the “interaction zone 520 is maintained 325 for a given continuation period such as one to five seconds or e.g. two or three seconds” such that “[i]f the user touches the canvas at the interaction zone 520 during the continuation period, this is determined as a desire to change the first graphical object 510” and the “user can then continue drawing on the canvas by moving the finger and the control unit 116 changes 335 first graphical object 510 according to so given user's instructions” and “may keep on changing the first graphical object 510 with a result such as that shown in FIG. 9 within the continuation period from the most recent change of the first graphical object, as each changing of the first graphical object 510 restarts the continuation period” and in “the time of changing the first graphical object 510 the continuation period expiry is not monitored or a respective timer is stopped in one example embodiment” such that “[a]fter the continuation period, the interaction zone is cleared 340 (FIG. 3, see also FIG. 11)” such that the operation determination condition has changed from an interaction mode to a non-interaction mode where “adding” and deleting or “erasing” the contour does not occur, as the interaction zone must be established before interaction for example; note also the teaching of “erasing a graphical object in part or entirely” where again “the interaction zone is formed” and “the first graphical object is erased to the extent that the scribble covers the first graphical object” which again happens during the “continuation period” for the “interaction zone” such that the operation determination condition is changed based on a pointer stop time or “pause” and thus when there is no “time of changing” or in other word when a pointer has stopped or paused and is not providing changing inputs, the “continuation period expiry” would be “monitored” or a “respective timer” would not be stopped such that the continuation period would end and the interaction zone would disappear changing the operation determincondition automatically based on the stop timeatoin ) as well as to change a deletion operation determination condition based on a pointer stop time (see Farshi, supra, establishing that a duration or “timer” may be applied to “erasing a graphical object in part or entirely” where the user may input deletion gestures on portions of a line and “completion” of such “changing of the first graphical object 510 is determined in one example embodiment from receiving a pause signal from the user“ where such a pause signal is considered a pointer stop time as explained above as for example if a user were to pause and cease addition/change input with the pointer, this would be interpreted as a pause or pointer stop and the operation would change).  Thus Farshi provides known techniques applicable to the base system of Rosselet.
Therefore, in light of these teachings and findings, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Rosselet to incorporate the teachings of Farshi to arrive at the claimed invention and the results of such a combination would have yielded predictable results and resulted in an improved system.  The results of such a combination would be predictably that the drawing or erasing operation already described in Rosselet would be modified such that a time is associated with the stop of an addition or deletion operation such that completion of an operation and a change to another operation determination is done based on a pointer stop time such that in addition to stopping the contour (line) point deletion operation based on no longer being within a predetermined distance of the contour backwards along the line, the system would consider whether the deletion operation condition was changed based on a stop or pause signal such that the deletion in Rosselet is changed based on a timer or continuation period ending which signals to the system to change the operation.  The results would have been predictable also given that Rosselet already attempts to automatically determine when to change an interaction operation to another state without user input, and adding a timer is simply another technique to change an interaction operation state without user input.  This would result in an improved system as Rosselet’s drawing system would benefit from the added information that a timer can give to infer user desires or intentions or as an added layer of control for how a user can operate a device where “many functions are provided by one element” as suggested by Farshi (see Farshi, paragraph 0002 teaching “when many functions are provided by one element” they should be “given suitable controls for selecting the desired operating mode” which should be “inexpensive, easy to learn, ergonomic and reliable” which the techniques then provide). 
Regarding claim 2, Rosselet as modified teaches all that is required as applied to claim 1 above and further teaches
wherein the determination unit determines the deletion operation when the deletion operation determination condition is satisfied by the pointer moving operation (see Rosselet, paragraph 0044, where the “semiautomatic drawing tool 300 may be configured to delete contour points 351 when a user moves cursor 303 backward along image segmentation contour 350” such that a determination of the deletion operation is when the condition is satisfied that the cursor moves backward along the line or “as long as cursor 303 is within a predetermined distance of image segmentation contour 350”).
Regarding claim 4, Rosselet as modified as modified teaches all that is required as applied to claim 2 above and further teaches wherein the determination unit is further configured to change the deletion operation determination condition based on a previous determination result (see Rosselet, paragraph 0044 as explained above where the deletion operation determination condition can be changed to a condition that no longer deletes and updates the trace line by deleting contour points 351, by no longer moving the cursor backwards along the trace line and previous contour points and will “reinitialize with manually selected contour points 351 after one or more contour points are deleted in this way”, which can be considered based on a previous determination result as previous determination results determined where the trace line was extending to and traced along and where points have been deleted previously).
Regarding claim 6, Rosselet as modified teaches all that is required as applie to Claim 1 above, and further teaches wherein the deletion unit is configured to set a deletion amount by which the current trace line is to be deleted with being traced back from the current head coordinate, based on a pointer moving amount from the current head coordinate to the current pointer coordinate (see Rosselet, paragraph 0044 as explained above where “semiautomatic drawing tool 300 may be configured to delete one or more of the most recently added contour points 351” and can “delete contour points 351 when a user moves cursor 303 backward along image segmentation contour 350” such that a deletion amount by which the current trace line is to be deleted with being traced back from the current head coordinate is the amount a user moves the current head coordinate at the cursor backward along the trace line to which “contour points 351” are to be deleted and this is based on a moving amount from the current head coordinate to the current point coordinate as it takes a previous point head coordinate and deletes it when the user moves the cursor backward to the contour point which is whatever the amount of the contour segment is).
Regarding claim 7, Rosselet as modified teaches all that is required as applied to claim 6 above and further teaches wherein the current trace line is managed as coordinate series composed of a plurality of trace point coordinates (see Rosselet, paragraphs 0031-0035 and figure 3 teaching “the user interface provided by semiautomatic drawing tool 300 include a direction vector 301, a sampling arc 302, and cursor 303, the latter of which is displayed to a user superimposed on digital image 200” and “displayed to the user is an existing portion of image segmentation contour 350 that includes multiple contour points 351 that have been selected previously” where there is a “general direction in which to proceed when adding contour points 351 to image segmentation contour 350” such that the current trace line “350” is managed as a coordinate series composed of a plurality of trace point coordinates such as “contour points 351”), and
wherein when deleting partially the current trace line, some of the coordinate series are invalidated according to the deletion amount, and a new current head coordinate is then added to a head of the remaining coordinate series (see Rosselet, paragraph 0044 teaching “semiautomatic drawing tool 300 may be configured to delete one or more of the most recently added contour points 351” and can “delete contour points 351 when a user moves cursor 303 backward along image segmentation contour 350” such that this is deleting partially the current trace line with some of the coordinate series invalidated according to the deletion amount which is the amount a user has traced backwards along the line and points, and a new head coordinate is then added to a head of the remaining coordinate series such as when “semiautomatic drawing tool 300 is configured to reinitialize with manually selected contour points 351 after one or more contour points are deleted in this way” which means a new head coordinate is added to a head of the remaining series as the most recently set point 351 would be the new head coordinate).
Regarding claim 8, Rosselet as modified teaches all that is required as applied to claim 1 above and further teaches wherein whenever the current pointer coordinate is updated, it is determined whether the pointer moving operation is the deletion operation (see Rosselet, paragraph 0044 teaching as above “semiautomatic drawing tool 300 may be configured to delete one or more of the most recently added contour points 351” and can “delete contour points 351 when a user moves cursor 303 backward along image segmentation contour 350” such that a current pointer coordinate is considered updated when it is determined to be tracing forward moving to a new contour point along a visible edge or deleting contour points as the cursor moves backward along the traced line such that if the updated pointer coordinate is backward along the line then this means it is determined that the pointer is moving as a deletion operation), and
wherein when the pointer is continuously traced back along the current trace line, the current trace line becomes gradually shorter (see Rosselet, supra, where as the user moves the cursor backward continuously backward along the current trace line 350 it becomes shorter as the contour points 351 making up the line 350 are deleted).
Regarding claim 9, Rosselet as modified teaches all that is required as applied to claim 1 above and further teaches a display for displaying at least one of a determination reference in the determination unit and a determination result of the determination unit (see Rosselet, paragraphs 0019-0025 teaching a display as “[d]isplay device 120 may be a computer monitor, a video display screen, a display apparatus incorporated into a hand held device, any conventional CRT or LED monitor, or any other technically feasible display screen configured to visually present (i.e., display) digital image and/or video information to an end user” and “application 105 may be any software application configured to display digital images via display device 120, such as an image editing and/or image viewing application” where paragraphs 0031-0037 and figure as explained above show an example of what is displayed on the display including a determination reference in the form of a “cursor 303” for example which a user can use as a reference to determine whether to move forward to a new trace line contour point or to go backward along the current trace line to delete the trace line and this determination result of the determination unit is displayed as either a new “next contour point 354” which will then become a “contour point 351” on the trace line or if the result is a movement backwards along the trace line the line is updated to reflect the deleted trace points as in paragraph 0044; see also paragraphs 0045-0046 teaching in the “polygon mode” that “a user can constantly receive visual feedback regarding a proposed continuation until the next cursor position is selected (for example by clicking the computer mouse button). In this way, image segmentation contour 350 is generated by a user clicking around the visual structure to be segmented until the starting point is reached” such that a determination reference and determination result are displayed in such an instance as a next cursor position is a determination reference and the result is constantly visually updated as “visual feedback”).
Regarding claim 11, Rosselet as modified teaches all that is required as applied to claim 1 above and further teaches wherein the characteristic of the trace line is selected from one of the group comprising a color, a thickness, and a line type (see Rosselet as modified where characteristics of the trace line as explained in the rejection of Rosselet and portions cited of Rosselet above address that the trace line of Rosselet as seen in figures 3 and 5 has at least one of characteristics of color, thickness, and line type as the line appears in the figures with a color such that it is visible on the digital image and with a thickness as illustrated and with a line type of smoothed as in figure 5 or connected as in figure 3 for example).
Regarding claim 12, Rosselet as modified teaches all that is required as applied to claim 1 above and further teaches wherein the pointer movement speed is a fast pointer speed and corresponds with a rough trace line deletion or wherein the pointer movement speed is a slow pointer speed and corresponds with a fine trace line deletion (note that as explained above there is no actual determination or calculation or specific obtaining by the machine nor incorporation of such “speed” into any algorithm as rather in some manner the deletion operation is “based” on the speed as explained above and furthermore in relation to the instant claim language there is no requirement that any specific “fast” or “slow” pointer movement speed is actually determined by any element, but rather if such speed is “fast” or “slow” then the claim merely requires that it be a “rough” or “fine” trace line deletion, neither of which are calculated, nor defined to be specifically obtained or calculated by the system, but again rather if it merely corresponds with something which may be deemed a “rough” or “fine” trace line deletion operation then the claim is satisfied; thus see Rosselet, paragraphs 0044-0045 as explained above where here as the user provides input “to delete one or more of the most recently added contour points 351” on the current trace line along the trace line, backward along the line toward a previous head coordinate this is a “continuous” process where the user is moving the pointer by “dragging cursor 303 along visible edge 310” meaning that if the user is “dragging” more slowing along the line then the system would update the deletion of any respective point more slowly and if the user is “dragging” the pointer at a faster movement speed then the system would update the deletion more quickly as the prior end point would be reached sooner or later based on the dragging movement speed of the pointer and thus as explained above when the pointer movement speed is fast this may be considered to correspond to a rough trace line deletion as this may correspond to the user deleting in a rough manner as they are deleting more quickly in a manner that is not as gentle or finely attended to and for example may be more prone to making a mistake such that the deletion would be “rough” compared to a situation where the pointer moves more slowly to the next point in which case the user is paying more fine attention to the deletion operation such that as the user deletes the line more slowly this is fine trace line deletion).
Claim 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosselet as modified as applied to claim 2 above and further in view of Nakada3.
Regarding claim 3, Rosselet as modified teaches all that is required as applied to claim 2 above and teaches that a deletion operation is determined from the direction of a user’s movement in comparison to the current point, as a user must move backward along the line to delete the line segment, but does not explicitly mention that a vector is used in as a basis for satisfying an angle condition.  Rosselet then fails to explicitly teach wherein the determination unit is configured to set an angle condition as the deletion operation determination condition, based on a reference vector from the current head coordinate to a reference point coordinate on the current trace line, and wherein the determination unit determines the deletion operation when a movement vector from the current head coordinate to the current pointer coordinate satisfies the angle condition.  Thus Rosselet stands as a base device upon which the claimed invention may be seen as an improvement through providing a technical solution to determining a deletion operation using an angle condition based on the recited vectors such that for example deletion is determined more generally based on the recited vectors as opposed to perhaps needing to match a certain line which may be a more complex operation.
In the same field of endeavor relating to drawing trace lines and making determinations for tracking or deletion, Nakada also teaches drawing a trace line (see Nakada, paragraphs 0037-0046 and figures 4A-4E that a “user's finger U moves (traces) over the display screen 100 while still touching the display screen 100, the input detection unit 10b senses the contact position on the display screen 100, which indicates the path that the finger U has traced” which is used to draw a trace line as a “freehand line” where “when the freehand line L displayed on the touch panel 10 is specified by touch input, the graphic selection unit 121 selects this freehand line L as the object on which graphical editing will be run” and a “starting point setting unit 122 is configured to set, based on touch input that specifies one of the endpoints EP1 and EP2 of the freehand line L, the endpoint EP1 or EP2 as the starting point P0 for editing (extending or erasing at least partially)” and draws a trace line when creating this freehand line as well as “extending” the line as when determined to be in “[e]xtend mode” which “is an editing mode used to extend the freehand line L from the starting point P0 based on the path of the touch input” such that this is another instance of the trace line being drawn; see also paragraph 0047 teaching for example “when touch input of the user's finger U traces across the touch panel 10, a freehand line L is drawn” and  a “freehand line L of a shape that corresponds to the path that is traced until the user's finger U releases is displayed on the display screen 100 as shown in FIG. 4A”) and determining, based on a current trace line (note that a “trace line” is interpreted as some line or contour which is formed through some process of tracing which is interpreted as formation of line or contour segments my moving or “tracing” from one point to a next point; see, Nakada, paragraphs 0037-0044 as explained above where a current trace line is the “freehand line L” such as in figure 4A which is a “freehand line that has been drawn”) extending from a start point coordinate to a current head coordinate and a current pointer coordinate after the current head coordinate is set (see Nakada, paragraphs 0037-0047 as explained above where as can be seen in figure 4A the trace line extends from a start point EP1 to a current head coordinate EP2 and then extends to a current pointer coordinate after the current head coordinate EP2 is set as in figure 4E where “the freehand line is extended” or extends backward to a current pointer coordinate such as in figure 4D where “the freehand line is partially erased” and as described in paragraphs 0048-0049 “indicators i1 and i2 are displayed at the display positions of the two endpoints EP1 and EP2 (see FIG. 4A) of the selected freehand line L as shown in FIG. 4B” such that “when one of the indicators, i2, is selected by touch input (YES in step S105), one of the endpoints, EP2, that corresponds to this indicator i2 is set as the starting point P0 of the extension of the freehand line L or of the portion of the line to be erased” such that the current pointer coordinate is that which is tracked from the starting point “P0”), whether a pointer moving operation from the current head coordinate to the current pointer coordinate is a tracing operation or a deletion operation (see Nakada, paragraphs 0037-0049 as explained above, teaching a “mode selection unit 125 is configured to select either Extend mode or Partial Erasure mode based on, for example, user vectors, line vectors, and the like, and sets the mode as the editing mode for the freehand line L” where such a vector is based on a the current pointer coordinate from the selected “starting point P0” where in “Extend mode, a line having the shape and length indicated by the path of the touch input that traces across the touch panel 10 is extended from the starting point P0 (e.g., either the endpoint EP1 or endpoint EP2 of the freehand line L) and displayed” and  “Partial Erasure mode is an editing mode used to erase the display of at least a portion of the freehand line L based on the path of the touch input” and “display control unit 126 determines, based on the user vector and line vector, whether to extend or to erase at least a portion of the freehand line L with one of the endpoints EP1 and EP2 being taken as the starting point P0” such that this determines whether the pointer moving from the reference point P0 to the next point is to perform tracing to extend the line or deletion) and a deletion unit that deletes partially or wholly the current trace line when the deletion operation is determined (see Nakada, paragraphs 0044-0045 teaching deletion as explained above and that this is partial or whole deletion of the current trace line as in “Partial Erasure mode, display of the portion of the freehand line L equal to the length of the touch input path traced over the touch panel 10 along the freehand line L from the starting point P0 is erased” or “in Partial Erasure mode, if the length of the path of touch input that traces across the touch panel 10 equals the total length of the freehand line L, then all of the freehand line L is erased”).  Thus Nakada clearly teaches a similar technique for drawing a trace line including determination of a trace mode or deletion mode.  
Thus further in reference to claim 3 at hand, Nakada teaches the missing limitation from Rosselet that the determination unit is configured to set an angle condition as the deletion operation determination condition, based on a reference vector from the current head coordinate to a reference point coordinate on the current trace line (see Nakada, paragraphs 0041-0045 and figures 4A-4E as referenced and explained above and teaching the reference vector from the current head coordinate such as “endpoint EP1 or endpoint EP2” as a “user vector” from a “first vector calculating unit that is configured to calculate a user vector based on the path of the touch input traced on the touch panel 10” and is “a first vector whose starting point P0 is either the endpoint EP1 or endpoint EP2 of the freehand line L specified by touch input, and it indicates the movement direction of the touch input” which is then used with a “second vector calculating unit that is configured to calculate a line vector based on the shape of the freehand line L in the vicinity of each of the endpoints EP1 and EP2” and is “a second vector whose starting point P0 is each of the endpoints EP1 and EP2 of the freehand line L specified by touch input, and it indicates the drawing direction of the freehand line L in the vicinity of each of the endpoints EP1 and EP2” such that this allows for the determination unit to set an angle condition as the deletion operation determination condition based on this reference vector or user vector, the “display control unit 126 determines, based on the user vector and line vector, whether to extend or to erase at least a portion of the freehand line L with one of the endpoints EP1 and EP2 being taken as the starting point P0” with paragraphs 0052-0060 teaching “it is determined whether or not the user vector of the touch input path differs from the line vector in the vicinity of the starting point P0 of the freehand line L by more than a second angle threshold θb (e.g., ±15°)” and “[i]f it is determined that the difference is not more than the second angle threshold θb (NO in step S121), Partial Erasure mode is set” and “the portion from the starting point P0 which corresponds to the length of the path of the touch input of the user's finger U (the dotted line portion) is erased as shown in FIG. 4D” such that an angle condition is set as the deletion operation determination condition when the difference between the two is not more than the second  angle threshold – note here that the “line vector” may be considered the “a reference vector” as it is defined using the current head coordinate EP0 or EP1 chosen as P0 to the point on the line and a reference point coordinate from the freehand line as described where “if it is determined in step S107 that the freehand line L is not a point (NO in step S107), then the line vector (and particularly its direction) of the freehand line L in the vicinity of the starting point P0 is determined” and this line vector is then used in comparison to the “user vector” to determine an angle that determines extension or deletion; see also paragraphs 0061-0064 and figure 5 detailing the angle condition more specifically),and 
wherein the determination unit determines the deletion operation when a movement vector from the current head coordinate to the current pointer coordinate satisfies the angle condition (see Nakada, paragraphs 0041-0045 and figures 4A-4E as explained above where where the “user vector” is one which is “based on the path of the touch input traced on the touch panel 10…[t]his user vector is a first vector whose starting point P0 is either the endpoint EP1 or endpoint EP2 of the freehand line L specified by touch input, and it indicates the movement direction of the touch input” and the deletion operation is determined when this user vector which is a “movement” vector satisfies the angle condition such as taught in paragraphs 0057-0060 where for example “it is determined whether or not the user vector of the touch input path differs from the line vector in the vicinity of the starting point P0 of the freehand line L by more than a second angle threshold θb (e.g., ±15°)” and “[i]f it is determined that the difference is not more than the second angle threshold θb (NO in step S121), Partial Erasure mode is set (step S122)…[t]hen, the portion from the starting point P0 which corresponds to the length of the path of the touch input of the user's finger U (the dotted line portion) is erased as shown in FIG. 4D” such that deletion is determined to be necessary when the angle condition such as the second angle threshold is used as an angle condition).  Thus Nakada teaches the above known techniques applicable to the base system of Rosselet which is also drawing and editing trace lines.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Rosselet to incorporate and apply the missing teachings from Nakada detailed above as the skilled artisan would recognize that applying the known techniques of Nakada would have yielded predictable results and resulted in an improved system.  Application of Nakada’s known techniques would have yield predictable results as Rosselet already details drawing a trace line and using movement of a pointer to indicate extension or deletion of a trace line and Nakada similarly uses movement of a pointer to determine extension or deletion of a trace line such that the predictable result of using Nakada would be recognized to be that the trace line drawn in Rosselet would be extended or deleted based on Nakada’s usage of an angle condition which matches the claim limitations as explained above.  This would result in an improved system as the technique allows that “when the hand-drawn line is to be extended or at least partially erased, no new user input is required in order to select one of these two actions” and “even if there is a drawing error such as a gap or jump in the line while drawing a hand-drawn line, for example, the hand-drawn line is extended or at least partially erased more intuitively and simply” as suggested by Nakada (see Nakada, paragraphs 0017-0018).
Regarding claim 5, Rosselet as modified teaches all that is required as applied to Claim 3 above, and further teaches wherein the reference point coordinate is a coordinate that is set by tracing back the current trace line from the current head coordinate (see Rosselet as modified by Nakada above where Nakada teaches the reference point coordinate as above and as in paragraphs 0052-0060 teaching “it is determined whether or not the user vector of the touch input path differs from the line vector in the vicinity of the starting point P0 of the freehand line L by more than a second angle threshold θb (e.g., ±15°)” and “[i]f it is determined that the difference is not more than the second angle threshold θb (NO in step S121), Partial Erasure mode is set” and “the portion from the starting point P0 which corresponds to the length of the path of the touch input of the user's finger U (the dotted line portion) is erased as shown in FIG. 4D” such that an angle condition is set as the deletion operation determination condition when the difference between the two is not more than the second  angle threshold – note here that the “line vector” may be considered the “a reference vector” as it is defined using the current head coordinate EP0 or EP1 chosen as P0 to the point on the line and a reference point coordinate from the freehand line as described where “if it is determined in step S107 that the freehand line L is not a point (NO in step S107), then the line vector (and particularly its direction) of the freehand line L in the vicinity of the starting point P0 is determined” where this reference point is the point that the user has moved to as in paragraph 0059 and seen in figure 4D for example where “the portion from the starting point P0 which corresponds to the length of the path of the touch input of the user's finger U (the dotted line portion) is erased as shown in FIG. 4D” such that this point i2 is a reference point coordinate), and a returning amount at that time is set according to a pointer moving amount from the current head coordinate to the current pointer coordinate (see Rosselet as modified by Nakada above where Nakada teaches the reference point coordinate as above and as in paragraphs 0052-0060 teaching “it is determined whether or not the user vector of the touch input path differs from the line vector in the vicinity of the starting point P0 of the freehand line L by more than a second angle threshold θb (e.g., ±15°)” and “[i]f it is determined that the difference is not more than the second angle threshold θb (NO in step S121), Partial Erasure mode is set” and “the portion from the starting point P0 which corresponds to the length of the path of the touch input of the user's finger U (the dotted line portion) is erased as shown in FIG. 4D” such that an angle condition is set as the deletion operation determination condition when the difference between the two is not more than the second  angle threshold – note here that the “line vector” may be considered the “a reference vector” as it is defined using the current head coordinate EP0 or EP1 chosen as P0 to the point on the line and a reference point coordinate from the freehand line as described where “if it is determined in step S107 that the freehand line L is not a point (NO in step S107), then the line vector (and particularly its direction) of the freehand line L in the vicinity of the starting point P0 is determined” where this reference point is the point that the user has moved to as in paragraph 0059 and seen in figure 4D for example where “the portion from the starting point P0 which corresponds to the length of the path of the touch input of the user's finger U (the dotted line portion) is erased as shown in FIG. 4D” such that this point i2 is a reference point coordinate and shows that at that time a returning amount to return on the line and delete whatever portion is set according to moving the pointer as in figure 4D a moving amount from the current head coordinate started at to the current pointer coordinate i2 with the amount set by where the current pointer is in comparison to the current head coordinate).
Response to Arguments
Applicant's arguments filed 10/13/2022, have been fully considered but they are not persuasive. Applicant argues that the amendments to the claims define over the combination of Rosselet-Farshi as allegedly Rosselet does not teach or suggest such features.  Applicant has characterized such features as two separate determinations to be made and alleges that Rosselet only discloses a deletion based upon the amount of an area that is selected by the pointer and not to initiate a deletion operation. The Examiner respectfully disagrees.
While the Examiner appreciates Applicant’s attempts to include the features which were argued but not specifically recited in the recent After Final amendment, the following is the Examiner’s consideration and Application of the prior art in light of the amendments attempting to claim such features.  
In the cited portions of Rosselet explained above, the pointer movement speed is determined “when a user moves cursor 303 backward” such that then based on such movement backwards, the “semiautomatic drawing tool 300 may be configured to delete contour points 351.”  This deletion thus only begins to occur or is initiated based upon this moving of the “cursor 303 backward” which happens at the speed which the user is moving the cursor backward, as the device updates the cursor location according to this user moving the cursor at whatever chosen speed.  Thus “when a user moves the cursor backwards” towards a destination coordinate backwards along the line this occurs at the speed calculated to move the cursor along the display to the new destination and as a calculated non-zero speed in the opposite direction, this initiates deletion of the line.  Furthermore, once the deletion has been initiated due to a non-zero speed calculated in the other direction in order to calculated that it “moves…backward,” this speed determines a deletion operation as well as such deletion would occur more quickly based on the system calculating that the user has moved the cursor backwards in a shorter period of time or longer such that more or less of the line is deleted as well based on this movement speed.  Thus after initiating the deleting based on the calculated non-zero speed backwards toward the destination point to be deleted, “contour points 351 are deleted in this fashion as long as cursor 303 is within a predetermined distance of image segmentation contour 350” allowing “to delete one or more of the most recently added contour points.  Thus during this process of deleting one or more points as the user moves the cursor, the faster or slower the user moves the cursor, the faster or slower the destination points are reached and such calculated speeds lead to the amount of selected contour being deleted more quickly as well.  Thus Farshi in the combination does teach separate determinations which determine an amount which will be deleted as well as a speed which will initiate the deletion and which may determine that the amount to be deleted is to be deleted more quickly or more slowly.
No more specific arguments are presented and thus all other claims stand rejected as fully explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT E SONNERS/Examiner, Art Unit 2613           


/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                                                                                                                                                                                                                     


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US PGPUB No. 2016/0196661
        2 US PGPUB NO. 2014/0258898
        3 US PGPUB No. 20140300606